Birdsong, Judge.
Our judgment in Selvidge v. State, 166 Ga. App. 80 (303 SE2d 294) has been affirmed by the Supreme Court in Selvidge v. State, 252 Ga. 243 (313 SE2d 84). However, that portion of our opinion holding that a thief and a receiver of the goods stolen are not considered to be accomplices thus obviating any necessity for the corroboration of an accomplice’s testimony has been overruled, as have been the earlier decisions to that effect.
We hereby adopt the reasoning and judgment of the Supreme Court holding that where a thief and a receiver of stolen property have acted pursuant to a common criminal enterprise, they are considered to be accomplices within the meaning of OCGA § 24-4-8 and the accomplice’s testimony requires some corroboration.
For the reasons stated in our original opinion as modified by the Supreme Court, the judgment of conviction and sentence in this case are affirmed.

Judgment affirmed.


McMurray, C. J., Deen, P. J., Quillian, P. J., Banke, P. J., Carley, Sognier, and Pope, JJ., concur. Benham, 
*698
J., not participating.

Decided April 13, 1984..
G. Alan Blackburn, for appellant.
John T. Strauss, District Attorney, Steven A. Hathorn, Jim Morgan, Assistant District Attorneys, for appellee.